DETAILED ACTION
The instant application having Application No. 17/281,252 filed on 03/30/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 11/02/2018 (CHINA 201811300670.X ).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-10, 14, 20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (Pub # US 2021/0153107 A1 hereinafter Xu).
Regarding claim 1, Xu discloses “an electronic device for wireless communication, comprising processing circuitry” as [(Para. 0257), An embodiment of the present application further provides an electronic apparatus. The electronic apparatus includes a memory and a processor. The memory is configured to store a computer program, and the processor is configured to execute the computer program to perform steps in any above-mentioned method embodiment.] “configured to: determine, based on a target number of candidate positions for a synchronization signal block of a discovery reference signal and a subcarrier spacing, a duration of a transmission window of the discovery reference signal;” [(Para. 0043), In an embodiment, the candidate position of each SSB (or referred to as the position of a candidate SSB) is the candidate position of a DRS (or referred to as the position of a candidate DRS). The DRS has the same sequence number as the SSB. Before the signal channel is sent to the terminal in a time window, the method further includes the following step: a specified time window for sending the signal channel is determined] “and control transmission of the discovery reference signal based on the determined duration” [(Para. 0040), DRS is sent in the frequency domain by using a time window period].
Regarding claim 2, Xu discloses “wherein the processing circuitry is configured to: determine the duration of the transmission window to be a minimum duration capable of accommodating the target number of synchronization signal blocks at the subcarrier spacing” as [(Para. 0141), For example, the period of an SSB window (half frame, or referred to as SSB burst set periodicity) in the related art is 5 ms, 10 ms, 20 ms, 40 ms, 80 ms or 160 ms. 
Regarding claim 3, Xu discloses “wherein the processing circuitry is further configured to determine a duration of the discovery reference signal” as [(Para. 0139), the duration of the DRS is limited, e.g., cannot be more than 4, 5, 6, 7, or 14 OFDM symbols, etc].
Regarding claim 4, Xu discloses “wherein the processing circuitry is configured to: determine the duration of the discovery reference signal to be in a fixed length,” as [(Para. 0152), The base station attempts to send the SSB or the discovery reference signal in every fixed long-period SSB window or discovery reference signal window] “and allow part of the synchronization signal block to be discarded during transmission of the discovery reference signal” [(Para. 0152), if the SSB or discovery reference signal fails to be sent in the long-period SSB window or the discovery reference signal window, the base station attempts to send the SSB or the discovery reference signal again according to a short period.].
Regarding claim 5, Xu discloses “wherein the processing circuitry is configured to: determine a maximum value of the duration of the discovery reference signal,” as [(Para. 0185), A length of the window (or a length of the SSB burst set) is extended, for example, from a half frame to a frame. More SSBs or DRSs are included in each window or each SSB burst set.] “and perform transmission of the discovery reference signal in a duration within the maximum value” [(Para. 0040), the DRS is sent in the frequency domain by using a time window period greater than a preset time, where the preset time is 5 ms].
Regarding claim 6, Xu discloses “wherein the processing circuitry is configured to: determine the duration of the discovery reference signal to be a minimum duration capable of accommodating a preset number of synchronization signal blocks at the subcarrier spacing” as [(Para. 0084), in consideration of the need for the NR-U to minimize the occupancy duration of the discovery reference signal, the number of symbols occupied by the CORESET may be limited. For example, the configuration of merely one OFDM symbol or two OFDM symbols is adopted for the CORESET in the discovery reference signal …. (Para. 0141), The minimum period of 5 ms in the related art is too small, and the minimum period of the DRS window or SSB window may be limited to be 20 ms or 40 ms].
Regarding claim 7, Xu discloses “wherein the processing circuitry is further configured to: embed, in the synchronization signal block, indication information related to a time offset of the synchronization signal block” as [(Para. 0133), When a base station sends an SSB or a discovery reference signal, occupancy signals are sent on a blank frequency domain resource of the SSB or the discovery reference signal. These occupancy signals may be desired signals carrying desired information such as an operator ID or some system information, or may be undesired signals not carrying desired information and merely playing a role of occupying the frequency domain.].
Regarding claim 8, Xu discloses “wherein the indication information indicates the time offset in units of symbol, non-slot, synchronization signal block, time slot, or half frame” as [(Para. 0141), For example, the period of an SSB window (half frame, or referred to as SSB burst set periodicity) in the related art is 5 ms, 10 ms, 20 ms, 40 ms, 80 ms or 160 ms. T].
Regarding claim 9, Xu discloses “wherein the processing circuitry is further configured to: set the time offset so that the synchronization signal block does not cross a half frame boundary” as [(Para. 0141), For example, the period of an SSB window (half frame, or referred to as SSB burst set periodicity) in the related art is 5 ms, 10 ms, 20 ms, 40 ms, 80 ms 
Regarding claim 10, Xu discloses “wherein the transmission of the discovery reference signal comprises: transmitting a plurality of synchronization signal blocks in a manner that a plurality of transmit beams are in one-to-one correspondence to the plurality of synchronization signal blocks” [(Para. 0148), Especially in the scenario where SSBs are sent through beamforming, multiple beams (e.g., 8 beams) exist, and each SSB corresponds to one beam. In one half frame, when channel contention of beam x corresponding to SSB 0 fails, other beams are required for sending other SSBs and are not suitable for sending SSB 0. The remaining opportunities left for sending SSB 0 in the half frame is not many. Only the last few slots in 5 ms are not defined for an SSB. However, it is possible for 8 beams to attempt to send an SSB again by using these slot]..
Regarding claim 14, Xu discloses “an electronic device for wireless communication, comprising processing circuitry” as [(Para. 0257), An embodiment of the present application further provides an electronic apparatus. The electronic apparatus includes a memory and a processor. The memory is configured to store a computer program, and the processor is configured to execute the computer program to perform steps in any above-mentioned method embodiment.]  “configured to: embed, in a synchronization signal block of a discovery reference signal, indication information related to a time offset of the synchronization signal block;” [(Para. 0133), When a base station sends an SSB or a discovery reference signal, occupancy signals are sent on a blank frequency domain resource of the SSB or the discovery reference signal. These occupancy signals may be desired signals carrying desired information such as an operator ID or some system information, or may be undesired signals not carrying and perform control to transmit the discovery reference signal” [(Para. 0040), DRS is sent in the frequency domain by using a time window period].
Regarding claim 20, Xu discloses “an electronic device for wireless communication, comprising processing circuitry” as [(Para. 0257), An embodiment of the present application further provides an electronic apparatus. The electronic apparatus includes a memory and a processor. The memory is configured to store a computer program, and the processor is configured to execute the computer program to perform steps in any above-mentioned method embodiment.]  “configured to: perform control to receive a discovery reference signal including a plurality of synchronization signal blocks;” [(Para. 0134), The SSB or the discovery reference signal is repeatedly sent in the frequency domain, and one or more SSBs or discovery reference signals are sent in the frequency domain] “and determine a correspondence between at least a part of the plurality of synchronization signal blocks and transmit beams” [(Para. 0148), Especially in the scenario where SSBs are sent through beamforming, multiple beams (e.g., 8 beams) exist, and each SSB corresponds to one beam. In one half frame, when channel contention of beam x corresponding to SSB 0 fails, other beams are required for sending other SSBs and are not suitable for sending SSB 0. The remaining opportunities left for sending SSB 0 in the half frame is not many. Only the last few slots in 5 ms are not defined for an SSB. However, it is possible for 8 beams to attempt to send an SSB again by using these slot].
Regarding claim 22, Xu discloses “wherein the processing circuitry is further configured to update, based on the preset correspondence and according to the received synchronization signal block, the correspondence” as [(Para. 0049), In an embodiment, when .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Zhou (Pub # US 2021/0321331 A1).
Regarding claim 21, Xu does not specifically disclose wherein the processing circuitry is configured to determine, based on strength of the received signal, the correspondence.
In an analogous art, Zhou teaches “wherein the processing circuitry is configured to determine, based on strength of the received signal, the correspondence” as [(Para. 0075), The UE obtains an SSB with a strongest signal by measuring SSB signals emitted by different beams (for example, the SSB with the strongest signal is the second SSB in the second SSB group)].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Xu with the modified [Zhou: Para. 0006].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463